Citation Nr: 1027585	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-18 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than July 10, 2006, 
for the grant of service connection for vertigo.  

2.  Entitlement to an effective date earlier than July 10, 2006, 
for the grant of service connection for tinnitus.  

3.  Entitlement to an effective date earlier than July 10, 2006, 
for the grant of service connection for bilateral hearing loss.  

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision in which the RO 
granted the Veteran's claims for service connection for vertigo, 
tinnitus, and hearing loss and assigned an effective date of July 
10, 2006.  The same rating decision also denied the Veteran's 
claim for service connection for PTSD.  The Veteran perfected a 
timely appeal with respect to the effective dates assigned and 
the denial of the PTSD claim.  

The Veteran testified at a June 2010 Board video-conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
that transcript has been reviewed and associated with the claims 
file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  The Veteran was separated from active duty service on March 
8, 1953.

2.  The Veteran's original claim for service connection for 
vertigo was received at the RO on July 10, 2006.  

3.  The Veteran filed a claim for service connection for hearing 
loss and tinnitus in April 1993, over one year following his 
separation from active duty service.

4.  The Veteran filed a timely Notice of Disagreement to the 
April 1993 rating decision which denied service connection for 
hearing loss and tinnitus, no statement of the case was issued to 
the Veteran.  

5.  The Veteran's claims for service connection for tinnitus and 
hearing loss were received by the VA on April 28, 1993, and have 
remained pending since that time.  

6.  The evidence of record shows that the Veteran has not been 
diagnosed with an acquired psychiatric disorder, to include PTSD.  


CONCLUSIONS OF LAW

1.  An effective date earlier than July 10, 2006, for the grant 
of service connection for vertigo is without legal merit.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.400 (2009).

2.  The requirement for an effective date of April 28, 1993, for 
a grant of service
connection for hearing loss, are met.  38 U.S.C.A.5110(a) (West 
2002); 38 
C.F.R. §§ 3.400 (2009). 

3.  The requirement for an effective date of April 28, 1993, for 
a grant of
service connection for tinnitus, are met.  38 U.S.C.A.5110(a) 
(West 2002); 38 
C.F.R. §§ 3.400 (2009). 
4.  The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) include enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to May 30, 
2008, when 38 C.F.R. § 3.159 was revised, in part, proper notice 
included asking the claimant to provide any evidence in his or 
her possession that pertains to the claim. See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  Proper notice should be provided 
to a claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's August 2006 notice letter described the evidence 
necessary to substantiate a claim for service connection, and met 
all of the requirements noted above; including asking the Veteran 
to send any evidence in his possession that pertained to his 
claim.  This letter also provided notice as to how disability 
ratings and effective dates are assigned and the type of evidence 
that impact these types of determination, consistent with the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
this notification also applied to the "downstream" issue of 
entitlement to an earlier effective date.  See VAOPGCPREC 8-03.  
The Court has held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not required; 
and any defect in the notice is not prejudicial.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 
491.  Because the August 2006 notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied with respect to the 
earlier effective date claims and therefore the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  

Moreover, the Veteran has been afforded the opportunity to 
present evidence and argument with respect to his claims for an 
earlier effective date and service connection claim.  The Board 
finds that these actions are sufficient to satisfy any duties to 
notify and assist owed the Veteran in connection with the matters 
on appeal.  

II.  Analysis

1.  Earlier Effective Dates Claims

Under the applicable criteria, generally, the effective date of 
an award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).

If a claim for service connection is received within a year 
following separation from service, the effective date will be the 
day following separation from service; otherwise, the effective 
date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. §§ 3.1(p), 3.400(b)(2)(i).  Here, none of the Veteran's 
claims for the disabilities at issue were received within one 
year after his separation from military service in 1953.  

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151(a).  

With regards to the Veteran's vertigo claim, the earliest date of 
receipt of this claim was on July 10, 2006, when the Veteran 
filed a formal claim for vertigo.  At no time prior to July 10, 
2006, had the Veteran filed a claim, either formal or informal, 
for vertigo, and as such the effective date cannot be earlier 
than the date of receipt of application.  38 U.S.C.A. § 5110(a), 
38 C.F.R. § 3.400(b)(2) (2009).

Thus, based on 38 U.S.C.A. § 5110(a), the RO granted the earliest 
effective date for a grant of service connection for vertigo that 
the law allows.  38 C.F.R. § 3.400.

With respect to the Veteran's hearing loss and tinnitus claims, 
the Board has determined that the Veteran is entitled to an 
effective date of April 28, 1993.  
The Veteran filed his original claim for hearing loss and 
tinnitus in April 1993.  Subsequent to the RO's November 1993 
rating decision, the Veteran file a Notice of Disagreement (NOD) 
in August 1994.  Because the Veteran initiated an appeal of the 
November 1993 rating decision, when he filed the August 1994 NOD, 
there can be only one NOD that extends to all subsequent RO and 
Board adjudications on these particular claims until a final RO 
or Board decision is rendered in this matter, or until the appeal 
is withdrawn by the veteran.  See Hamilton v. Brown, 4 Vet. App. 
528, 538 (1993) (en banc).  The Veteran was never issued a 
statement of the case and as such, the Veteran's claims for 
tinnitus and hearing loss remained in appellate status until they 
were granted in an October 2006 rating decision.  

Therefore the Veteran is entitled to an effective date of April 
28, 1993, for the grant of service connection for hearing loss 
and tinnitus.  

2.  Service Connection Claim

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  See 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service 
connection will also be presumed for certain chronic diseases, 
including psychoses, if manifest to a compensable degree within 
one year after discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the alternative, service connection may be established by a 
continuity of symptomatology [note: not necessarily continuity of 
treatment] between a current disorder and service.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  
Lay evidence of symptomatology is pertinent to a claim for 
service connection, if corroborated by medical evidence.  Rhodes 
v. Brown, 4 Vet. App. 124, 126- 27 (1993).  A lay person is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

According to 38 C.F.R. § 3.304(f) (2009), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition in 
accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, 
established by medical evidence, between current PTSD symptoms 
and an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.

With regard to the third PTSD criterion, credible supporting 
evidence of an in-service stressor, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may be accepted as credible 
supporting evidence to establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 
(d)-(f). 

Where a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In these situations, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). Moreover, a medical opinion diagnosing PTSD after the 
fact does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  

After a careful review of the evidence of record, the Board finds 
that service connection for an acquired psychiatric disorder, to 
include PTSD, is not warranted.  The Board notes that the Veteran 
is a Vietnam combat Veteran.  However, the Veteran has not been 
diagnosed with PTSD, or any other psychiatric disorder, and as 
such there is no basis for service connection.  

An August 2006 VA examination report shows that the Veteran was 
not given an Axis I psychiatric diagnosis.  The examiner noted 
that the Veteran had been through some very significant active 
combat.  He further opined that the Veteran does have some 
nightmares and troublesome memories about the war, but these 
appear to be within normal limits and do not meet the criteria of 
someone who is experiencing significant pathology secondary to 
their war related experiences.  The examiner reported that the 
Veteran feels that he has dealt with things fairly well and does 
not feel he needs any kind of counseling or medication treatment.  
To be probative a medical opinion or examination report must 
contain (1) a clear conclusion, (2) be based on supporting data, 
and (3) set forth a reasoned medical explanation connecting the 
two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Given that the examination report was the product of a thorough 
interview of the Veteran, a review of the Veteran's claims file, 
and contains the above criteria, the Board finds that the Board 
has met its duty to assist with respect to obtaining a medical 
opinion.  

The claims file contains no other evidence which shows that the 
Veteran has been diagnosed with PTSD or any other psychiatric 
disability.  Absent evidence of a presently existing disability, 
service connection for malaria is not warranted.  The case law is 
well-settled on this point.  In order for a claimant to be 
granted service connection for a claimed disability, there must 
be evidence of a current disability.  See Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (service connection is limited to cases wherein the 
service incident has resulted in a disability, and in the absence 
of proof of a present disability, there can be no valid claim); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed disability).

In reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an effective date earlier than July 10, 2006, for 
the grant of service connection for vertigo, is denied.  

An effective date of April 28, 1993, for the grant of service 
connection for tinnitus is granted, subject to the provisions 
governing the award of monetary benefits.

An effective date of April 28, 1993, for the grant of service 
connection for bilateral hearing loss is granted, subject to the 
provisions governing the award of monetary benefits.

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


